Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed on 06/23/2020 is duly acknowledged.
	Claims 1-20, as amended on 04/20/2020, are pending in this application.
Change in Examiner
Applicants are advised that the assigned Examiner for this application has changed. All future communications regarding this application should be addressed to the new Examiner, Satyendra K. Singh, Art Unit 1657 (phone- (571)-272-8790).
Election/Restrictions
Applicant's election with traverse of Group I with elected species of “chicken” as an animal, “KCCM 11453P” as L. plantarum, and “Clostridium perfringens” as the pathogen (claims 1-16; directed to “A method of protecting an animal from pathogenic bacteria…”) reading on claim 1-4 and 6-16, in the reply filed on 06/23/2020 (see remarks, pages 3-5, in particular) is acknowledged.  The traversal is on the ground(s) that “Both the method of Group I and the method of Group II recite “administering to the animal a high temperature pelleted basal diet feed supplemented with at least 0.01% by weight of a direct-fed microbial comprising  Lactobacillus plantarum for a period of at least 7 days.” Thus the method of Group II clearly overly overlaps the method of Group I. Accordingly, Groups I and II are not mutually exclusive”..; that “the method of Group II recites the same administration step as the method of Group II. Thus, the claims of the present invention would appear to be part of at least an overlapping, if not co-extensive, search”,…and therefore “search and examination of the entire same active method step of administration of the “direct-fed microbial”, and search burden has been found to be persuasive.  Accordingly, the election/restriction requirements as previously made by the examiner between groups I and II, as well as species elections, have been be fully withdrawn.
The pending claims 1-20 as currently presented/amended have been examined on their merits in this office action.
Priority
	This application claims priority to a US provisional application 62/519499 filed on 06/14/2017.
Claim Interpretation
	It is noted that instant Claim 1 recites the limitation “A method for protecting an animal from pathogenic infection…”, wherein the term “protecting” has not been specifically defined by applicants on record (see instant specification, Summary on page 2, for instance) and therefore claims have been interpreted in light of the disclosure for reducing mortality rate in animals (and have not been taken as prevention, per se) administered orally with feed comprising the direct-fed microbial composition as currently recited in the form of the active method step in instant claim 1. Similarly the relative term “high temperature” has not been specifically defined by the applicants (see instant claims 1, 11 and 17, as amended) in the disclosure of record (see page 6, 2nd paragraph; page 8, 1st paragraph, for instances), and therefore instant claims have been interpreted as per applicant’s guidance provided on record.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 9 and 16 (as presented) recites the limitation "the basal diet" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 directly depends from claim 1 that has now been amended to recite limitations of “a high temperature pelleted basal diet feed”, which need to be incorporate in claim 9 in order to provide sufficient antecedent basis for the claimed limitation.  In addition, claim 9 recites the limitations “wherein the basal diet feed is pelleted”, which fails to further limit the limitations already recited in claim 1 for “a high temperature pelleted basal diet feed”.  
Similar issues also arise in instant claim 16 (that directly depends from claim 11) as discussed above for claim 9.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112 – Biological Deposit
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 6, 13 and 17-20 (as amended) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Claim 6 is directed to “The method of claim 1, wherein the Lactobacillus plantarum is the Lactobacillus plantarum strain deposited in Korean Culture Center of Microorganisms (KCCM) under Accession No. KCCM 11258P and/or the Lactobacillus plantarum strain deposited in Korean Culture Center of Microorganisms (KCCM) under Accession No. KCCM 11453P.” (see also limitations of claims 13 and 17, in particular). 
The invention appears to employ a biological material, in the form of “a direct-fed microbial comprising Lactobacillus plantarum strains (presumably deposited by applicants as KCCM 11258P and KCCM 11453P; see instant disclosure on page 3, 1st and last paragraphs, for instance). Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If the biological material is not so obtainable or available, the requirements of 35 U.S.C. §112 may be satisfied by a deposit of the biological material. The specification does not disclose a repeatable process to obtain the biological material and it is not apparent if the biological material is readily available to the public.
It is noted that applicant has deposited the biological material (see instant specification on page 3, 1st and last paragraphs, for instance), but there is no indication in the specification as to public availability. If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological material (in the instant case, the aforementioned Lactobacillus plantarum strains deposited in KCCM) has been deposited under the Budapest Treaty and that the biological material will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807); and
(e) the deposit will be replaced if it should ever become inviable. 
Applicant’s attention is directed to M.P.E.P. § 2400 in general, and specifically to § 2411.05, as well as to 37 C.F.R. §1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination”. The specification should be amended to include this information, however, applicant is cautioned to avoid the entry of new matter into the specification by adding any other information. Appropriate correction is required.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-20 (as amended/presented) are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al (KR-2012/0064416-A; applicant’s IDS dated 04/20/2020 provided with machine translation) taken with Lee et al (KR-2014/0022506-A, cited by applicants in IDS dated 04/20/2020 with machine translation), Harel et al (US 2013/0296165 A1; cited as ref. [A] on PTO 892 form) and Garner et al (US 2011/0189132 A1; cited as ref. [B] on PTO 892 form).
Claim 1 (as currently amended) is directed to “A method for protecting an animal from pathogenic bacterial infection, comprising administering to the animal a high temperature pelleted basal diet feed supplemented with at least 0.01% by weight of a direct-fed microbial comprising Lactobacillus plantarum for a period of at least 7 days, wherein the animal has a lower mortality rate upon infection by a pathogenic bacterium as compared to a corresponding control animal that is not fed with the direct-fed microbial.”

Claim 11 (as currently amended) is directed to “A method for reducing the mortality rate of poultry against infection of avian pathogenic Escherichia coli, Salmonella typhimurium, Salmonella enteritidis, and/or Clostridium perfringens, comprising administering to the poultry a high temperature pelleted basal diet feed supplemented with at least 0.01% by weight of a direct-fed microbial comprising Lactobacillus plantarum for a period of at least 7 days, wherein the poultry has lower mortality rate upon infection by avian pathogenic Escherichia coli, Salmonella typhimurium, Salmonella enteritidis, and/or Clostridium perfringens as compared to a corresponding control poultry that is not fed with the direct-fed microbial.”

Claim 17 (as currently amended) is directed to “A method for reducing the growth of pathogenic bacteria in the gastrointestinal tract of an animal, comprising administering to the animal a high temperature pelleted basal diet feed supplemented with at least 0.01% by weight of a direct-fed microbial comprising Lactobacillus plantarum for a period of at least 7 days, wherein the growth of pathogenic bacteria in the gastrointestinal tract of the animal is reduced as compared to a corresponding control animal that is not fed with the direct-fed microbial, wherein the Lactobacillus plantarum is grown and concentrated by a solid state fermentation process using a feed grain substrate, and wherein the Lactobacillus plantarum is the Lactobacillus plantarum strain deposited in Korean Culture Center of Microorganisms (KCCM) under Accession No. KCCM 11258P and/or the Lactobacillus plantarum strain deposited in Korean Culture Center of Microorganisms (KCCM) under Accession No. KCCM 11453P.”

See also limitations of dependent claims 2-10, 12-16 and 18-20, as presented by applicants.
It is to be noted that instant claims 1, 11 and 17 as currently presented only require a single active method step of “administering to the animal a high temperature pelleted basal diet feed supplemented with at least 0.01% by weight of a direct-fed microbial comprising Lactobacillus plantarum for a period of at least 7 days” for three related effects such as for protecting an animal from pathogenic bacterial infection, for reducing the mortality rate of 
 Shim et al (2012; refers to machine translation provided by applicants), while disclosing a Lactobacillus plantarum strain (probiotic strain named as CLP-1 deposited as KACC-91591P; see title and [0001], [0010]- [0013]) having antibacterial and anti-viral activity and direct-fed microbial compositions (such as feed additive) comprising said strain, teach the method comprising administering (orally) to pigs or chickens for 8 days via water that contained the L. plantarum strain at 1%(v/v), wherein the death rate (i.e. mortality rate) of the animals infected with Salmonella enteritidis or hemolytic colon Bacillus was reduced in treated animals when compared to their respective controls (see sections “Experimental examples” 1-2, and [0096]-[0097], in particular); wherein the Lactobacillus plantarum strain preparation was shown to be significantly thermally stable when stored for an hour at 80 degree C (losing only 8% activity; see [0064]-[0065]); and wherein they disclose that said probiotic strain of L. plantarum CLP-1 can be added to feed or fodder as a supplement/feed-additive for domestic cattle and/or livestock in order to protect from disease and improve livestock productivity, without introducing the danger of developing resistant bacteria (see [0014], for instance).
However, Shim et al do not explicitly disclose and/or exemplify the method wherein- 1) the animals are administered with a “high” temperature pelleted basal diet supplemented with the direct-fed microbial (see instant claims 1, 11 and 17, as currently amended); and 2) wherein the direct-fed microbial comprises L. plantarum strains KCCM 11258P and/or KCCM 11453P (see instant claims 6, 13 and 17); and 3) wherein the direct-fed microbial strain is grown and solid state fermentation process using feed grain substrate (see instant claims 7, 8, 14, 15 and 17).
Harel et al (2013), while disclosing dry stabilizing compositions for bioactive materials including probiotics, such as L. plantarum (see abstract, [0070]-[0071], and section “Methods of Making the Compositions”), disclose the method wherein probiotics (that are used to boost resistance against pathogenic bacteria, such as Salmonella sp.) are mixed with stable dry probiotic formulations and spray dried under conditions of high temperature such as 40 degree C (see Examples 24 and 45, [0169], in particular; it is noted that the disclosure of record does not define the term “high temperature” per se), wherein after 14 days of storage in extreme conditions of heat and humidity, the loss of viability of the probiotic Lactobacillus sp. is shown to be less than one log of the initial CFU (see Example 45, [0169], in particular), thus demonstrating the fact that microorganisms used for treating various animals including various Lactobacillus sp. can be protected in the composition and drying method used for making pellets or pressed tablets in order to be provided with “standard animal feeds in a typical feeding hopper under typical humid and temperature conditions”.
Garner et al (2011), while teaching microbial compositions and products comprising multiple probiotic microorganisms and methods of using such products in order to inhibit or reduce the population of pathogenic bacteria in the GI tract of animals (see title, abstract and claims 1-4, 9-10), disclose compositions comprising lactic acid bacteria (including L. plantarum; see [0033], Example 2, for instance) that can be mixed and supplemented into feed of animals (i.e. oral administration; see [0038], [0072]) for inhibiting growth of pathogenic microbes such as coliforms (including E. coli), Clostridium perfringens, Salmonella sp. (including S. enteritidis; see [0034], claim 3, for instance), etc., wherein the animals include chickens, pigs, humans, 
Lee et al (2014; refers to the machine translation provided by applicants), while disclosing probiotic lactic acid bacteria strain and its fermentation method (see title and abstract and claims), teach Lactobacillus plantarum strain GB-LP1 (KCCM-11258P) that can be supplemented with feedstuffs wherein it shows improved anti-pathogenic activity, immunity and antiviral activity in animals, and can be grown and concentrated using solid state fermentation method at a temperatures of 30-40 degrees C (see claims 2, 3, 5, 7-9, and entire section “Description of the embodiments”). 
 Thus, given the detailed disclosure in the cited prior art references, as discussed above, including for the preparation of feed diet under high temperatures with the direct-fed microbial probiotics (see teachings of Harel et al, as discussed above) including the Lactobacillus plantarum strains that are normally known to be thermally stable (as shown by Shim et al above) and that can be combined with the fodder/feed granules or pellets in order to provide or protect animals (including pigs, chicken or cattle, as shown by Shim et al above) from pathogenic infections caused by Salmonella or coliforms in the GI tract (as taught by Garner et al, above), and in addition in order to boost resistance and/or immunity of the animals (as shown by Lee et al), for example by incorporating the probiotic Lactobacillus plantarum strain GB-LP1 (deposited as KCCM-11258P) in the feed pellets for oral administration of poultry, pigs or ruminants, as the need may be (see Lee et al, claims 8-9).  Since, Lee et al already disclose the method for growing, concentrating and supplementing feed formulation (comprising Lactobacillus plantarum strain KCCM-11258P), and oral administration in animals with better Lactobacillus plantarum strains that are also thermally stable as to help make stabilized feed pellets (with active microbial as shown by Harel et al, above) that can be used for oral administration of poultry pig or cattle with attendant advantages of boosting immunity, resistance to infection from pathogenic microbes as well as decreasing the overall death rate or mortality of the animals so treated. Therefore, the invention as claimed fails to distinguish itself over the combined teachings and/or suggestion from the cited prior art references as discussed above.
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective date of this invention as claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Conclusion
NO claims are currently allowed.
Pertinent Prior Art:
1.	Kumaree et al (2015; cited as ref. [U] on PTO 892 form)- “Bioencapsulation and application of Lactobacillus plantarum from catfish gut as an antimicrobial agent and additive in fish feed pellets”, Ann. Microbiol., 2015, vol. 65, pages 1439-1445 (disclose a heat tolerant probiotic L. plantarum strain isolated from catfish gut that can be easily formulated in feed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657